DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 31 March 2021 and not repeated herein is overcome and hereby withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 14 September 2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boudry et al., US 2007/0259147 (“Boudry”) in view of Fukushi, US 2003/0087053 (“Fukushi”) and Ferreiro et al., US 2009/0252979 (“Ferreiro”). The document titled “EVOH Barrier Resins” published online at https://www.interpack 
.com/prod_file_download/k-U2FsdGVkX18VRW6y5coJfSbCHKilFYY PNoL2QKcZC20/2/507_1 by Kuraray (“Kuraray”)(copy provided herewith)
(accessed 5 January 2022) is relied upon as an evidentiary reference for claims 1, 3, 7, and 8 (copy provided herewith).  The Examiner notes that all references cited above are newly cited.
Regarding claims 1, 3, and 7, Boudry discloses a laminated multilayer fuel pipe comprising (in order) the following layers: (i) an inner layer formed from a first fluoropolymer, (ii) an intermediate layer formed from a polymer, and (iii) an outer layer formed from a second fluoropolymer [abstract, 0001, 0011-0058, Fig. 1].  The inner layer (i) may be formed from, inter alia, polychlorotrifluoroethylene (PCTFE) [0016, 0026]. The intermediate layer (ii) may be formed from, inter alia, an ethylene/vinyl alcohol copolymer (EVOH) [0031, 0042]. Boudry goes on to teach incorporating a resin adhesive layer between the layers (i) and (ii) [0051, 0109, 0010]. As such, Boudry effectively teaches a multilayer fuel pipe having the following layer arrangement: an inner PCTFE resin layer, an adhesive layer, an intermediate EVOH resin layer, and an outer fluoropolymer layer.  
The inner PCTFE resin layer, adhesive layer, intermediate EVOH resin layer, and outer fluoropolymer layer respectively read on the layer (A), layer (S), layer (B), and layer (C) of the claimed laminated structure.  While Boudry does not explicitly teach that the inner PCTFE resin layer has a fuel permeability coefficient of 2.0 g·mm/m2/day as claimed, it is noted that Applicant specification discloses that in order to provide a laminate having excellent low fuel permeability, the fluororesin is preferably selected from a group of fluororesin which includes PCTFE (see paragraphs 0017, 0019, 0145, 0147, 0157 of Applicant’s specification).  Since PCTFE is disclosed as being a preferred fluororesin for producing the claimed laminate, in the absence of objective evidence to 
Boudry is silent regarding the fuel permeability of the intermediate EVOH resin layer and the amine value of the adhesive layer.
Fukushi discloses a multilayer fuel pipe comprising an inner fluoropolymer layer, an intermediate layer, and an outer layer [abstract, 0001, 0006, 0041, Fig. 1].  The intermediate layer is formed from an EVOH resin [0039].  Fukushi specifically teaches using EVAL F101A which has an ethylene content of 32 mol% as resin for forming the intermediate layer because it provides an intermediate layer which acts as a barrier layer [0039].
Ferreiro discloses an adhesive composition which is useful in the production of fuel pipes [abstract, 0001, 0002, 0047].  The adhesive composition develops high adhesion power which persists even after prolonged contact with cold or hot polar and/or non-polymer fluids [0047]. The composition is capable of binding to EVOH resin as well as fluoropolymers [0102-0108, 0114, 0173, Appendix 1 - Examples 26, 42, 43 & Appendix 2 - Examples 26, 42, 43]. Ferreiro teaches examples of the adhesive composition which comprises a polyamide component having an amine number of between 45 and 47 µeq/g (i.e. 45-47 eq/1.0x106 g)[0230, 0257-0259, Examples 1-18].  
Boudry and Fukushi are both directed towards multilayer fuel pipes comprising an intermediate EVOH resin layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the pipe of Boudry by forming the intermediate layer from EVAL F101A as taught by Fukushi 2/day (see paragraph 0276 of Applicant’s specification as filed).  Kuraray serves as evidence that the EVAL F101A taught by Fukushi has an ethylene content of 32 mol% (page 7 – Table 1b).  Given that EVAL 101A taught by modified Boudry and the F101 EVOH exemplified by Applicant have the same ethylene content, there is a reasonably expectation that the EVAL 101A of the intermediate layer of the tube of modified Boudry would intrinsically have the same SP value and fuel permeability coefficient value as the F101 EVOH exemplified by Applicant which meet the limitation of the claim (see MPEP 2144.05).
Boudry and Ferreiro are both directed towards multilayer fuel pipes comprising an adhesive layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the pipe of Boudry by forming the adhesive layer situated between the inner PCTFE resin layer and intermediate EVOH resin layer from the adhesive composition taught by Ferreiro in order to take advantage of the composition’s high adhesion power which persists even after prolonged contact with cold or hot polar and/or non-polymer fluids.  The resulting adhesive layer would have comprised a polyamide resin having an amine number of between 45 and 47 eq./1.0x106 
Regarding claim 8, Boudry teaches that the hose a permeability of the fluid contained therein (i.e. fuel) in the range of 0 to 1 g/m2/day [0052].  Given that the range includes values of 0 it encompasses or overlaps, and therefore renders obvious, the fuel permeability coefficient range recited in claim 8 (see MPEP 2144.05).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boudry in view of Fukushi and Ferreiro as applied to claim 1 above, and further in view of Kitahara et al., US 2007/0026177 (“Kitahara”)(newly cited).
Regarding claim 2, as is described above, modified Boudry teaches a fuel pipe which meets all the limitations of the laminate of claim 1.  Modified Boudry is silent regarding the first fluoropolymer layer (i) being formed from a CTFE copolymer.
Kitahara discloses a multilayer fuel hose comprising a fluoropolymer layer having a fuel permeation coefficient of not higher than 0.5 g·mm/m2/day [abstract, 0001, 0006, 0007, 0043].  The fluoropolymer layer may be a formed from a CTFE copolymer which may be, inter alia, a CTFE/TFE/PAVE copolymer [0055].  
Modified Boudry and Kitahara are both directed towards multilayer fuel pipes comprising a fluoropolymer layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the first fluoropolymer layer of the pipe of modified Boudry from the CTFE/TFE/PAVE copolymer taught by Kitahara with the expectation of forming a pipe having low fuel permeability.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art to have formed the first fluoropolymer layer of the pipe of modified Boudry from the CTFE/TFE/PAVE copolymer taught by Kitahara because the copolymer was art recognized to be suitable for use in forming fluoropolymer layers in the multilayer fuel 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2009/0130357 to Seyler et al. – discloses a laminated multilayer pipe comprising two barrier layers disposed between an inner layer and an outer layer wherein one barrier layer is formed from a PVDF resin and the other is formed from an EVOH resin [abstract, 0042, Fig. 1].

 · US 6,090,459 to Jadamus et al. – discloses laminated multilayer pipe comprising an EOVH barrier layer which adhesively bonded to an inner layer which may be formed from a fluoropolymer (abstract, col. 1 lines 10-12, col. 2 lines 3-25, col. 5 lines 1-7).  The fluoropolymer of the inner layer may be PVDF polymer or a TFE/HFP/VDF terpolymer (col. 4 lines 32-56).

· US 2008/0317986 to Schmitz et al. – discloses a laminated multilayer pipe comprising a fluoropolymer interior layer which bonded to an EVOH layer via a bonding agent layer comprising a polyamide resin [abstract, 0001, 0006-0020].  The polyamide resin in the bonding agent layer may have an amino group concentration of from 150 to 1,500 mmol/kg [0049].

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7, and 8 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendment made to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEE E SANDERSON/           Primary Examiner, Art Unit 1782